Mr. Justice Shakswood
delivered the opinion of court, January 6th 1876.
It was admitted on the trial of the cause below that Murray & Clow were the agents at Titusville of the defendants in error and of The Armenia Fire Insurance Company. There was no evidence tending to show that their powers were special. It must be assumed then that they were authorized to act as the general agents of the companies in all matters relating to the effecting of insurance on their behalf. It may be conceded that as such general agents they would have no power to waive any express condition in the policy. But the question was not of their power to do this, but whether their declaration of a fact, namely, that the condition had been actually complied with, would not estop the company from controverting that fact. The evidence offered and rejected was that the agent had told the assured that the proper endorsement had *478been made on the policy. Now, such a declaration made by a duly authorized agent or officer would clearly operate as an estoppel. It lulled the party to sleep by the assurance that the conditions of the policy had been complied with and that his indemnity was secured.' In point of fact, these local agents are held out as acting for the companies they represent in all respects except as to the actual issuing of the policies. The companies will assuredly lose all public confidence if they shelter themselves behind the special character of the powers of such agents, when parties have relied upon their declarations.
The case of The Worcester Bank v. The Hartford Fire Insurance Co., 11 Cush. 265, is not in point. There the party insuring was told by the agent that it would make no difference that the second insurance was not endorsed on the policy; that he would make a memorandum of the fact upon his book, which would answer every purpose. The question there was whether the agent could waive performance of the condition, which is a very different question from that presented on this record.
Judgment reversed and procedendo awarded.